Opinion by
Mr. Justice McCollum,
The improvement for which the defendant was assessed was *549made under the act of May 24, 1887. It was petitioned for in accordance with the provisions of this act, and municipal action which was believed to constitute a sufficient authorization of it was taken. No objection to the improvement is made by the defendant on the ground that it is defective or the cost of it excessive. It was after the improvement was completed, and after the act under which it was made was set aside on the ground that it was unwarranted classification and opposed to the mandate of the constitution respecting local or special legislation, that his refusal to pay the assessment became apparent. The principal ground of his attack upon the assessment is the alleged noncompliance of the municipality with the provisions of the act aforesaid and the Act of May 1, 1876, P. L. 94. As supplementary to this ground of attack he alleges irregularities in the proceedings which resulted in an ordinance supposed by the municipal authorities to be in accordance with the act of 1887 and in furtherance of the improvement. It will thus be seen that while all the property owners on Potter street have, and are now enjoying, the benefits and advantages accruing from an improvement for which a majority of them petitioned the municipal authorities, some of them interpose, as a defense to the assessments, noncomplianco with the statutes and alleged irregularities in the proceedings. They interpose this defense with full knowledge that the alleged matters on which it is based have added nothing to the cost of the improvement, and in the hope of escaping the liability which they know compliance with the statutes and observance of the rules relating to municipal ordinances imposes.
Full opportunity for a defense on the merits was allowed to the defendant in this case, but he preferred to rest his defense on other grounds. The grounds of his defense are hereinbefore stated, and need not be repeated in this connection. The objection that the ordinance in pursuance of which the improvement was made was invalid by reason of alleged irregularities in the proceedings preceding and attending its adoption cannot be sustained, nor can the objection that the ordinance did not substantially conform to and comply with the provisions of the act of 1887. It is not shown in what respect or particular the ordinance failed to comply with the provisions of said act relating to the paving of streets, nor has the defendant attempted to *550show any defect in it of this nature. It is suggested, however, that the paving provision of the act of 1876 must be read into and considered as a part of the act of 1887. The reply to this suggestion is that the legislature included in the act of 1887 so much of the act of 1876 as was considered consistent with the provisions of it in relation to the grading and paving of streets, and regarded so much of the act of 1876 as was not included in it as inconsistent with such provisions, and therefore within its repealing clause.
The objection to the assessment ordinance on the alleged ground that the title of it is not broad enough to give notice of its contents was not made in the court below, although it is apparently pressed on the appeal as the most important objection to it. But we cannot assent to the claim that this objection is fatal to the ordinance. The title to the act under consideration in Mauch Chunk v. McGee, 81 Pa. 433, was as follows : “ An act giving the right to the town council of the borough of Mauch Chunk to build drains and sewers and file liens for the building of the same.” The body of the act contained provisions relating to the cost of these improvements and the collection of the same. It was held that the provisions of the act relating to collection was within the scope of the title and constitutional. On this point Agnew, C. J., delivering the opinion of the Court, said: “ The purpose of filing a lien is to secure the expense, yet it does not expressly give any remedy for collection. But, as collection is the substantial point intended of the authority to file the lien, no one would contend that any remedy for collection given by the legislature in the body of the act would be foreign to the title.” In the case at bar the title of the ordinance in question is as follows: “ Ordinance providing for the assessment of the cost of local improvements heretofore made upon the property abutting on the street, lane or alley or part thereof when the said improvements have been completed.” As the title fairly gives notice of the subject of it so as reasonably to lead to an inquiry into the body of the ordinance, it is sufficient. It need not be an index to the contents.
The ruling complained of in the sixth specification of error furnishes no adequate ground for reversing the judgment. The defendant persistently refused to defend on the merits, and did not allege any ground for such a defense. He had notice of *551the time and place of the meeting of the viewers, and did not attend it, nor file any exceptions to their report. He does not allege that the contracts for the improvement were in any respect unreasonable, or that there was any failure of the contractors to comply with all the provisions of them. He makes no claim of defective work or materials, nor does be allege that the amount of his assessment is excessive or more than liis proportion of the cost of the improvement. In view of these facts the cases he cited to support his offer not only justified but required the rejection of it.
The act of 1887 provided a complete system for the grading and paving of streets, the passage of ordinances for the same and for collecting the cost by assessment against the property owners, and the improvement in question was made under and in substantial conformity with it. This act having been declared unconstitutional in Ayers’s Appeal, 122 Pa. 266, the ordinances passed under it were validated by the Act of May 13, 1889, P. L. 196. The improvements made under the ordinances so validated are within the purview of the act of May 23,1889, authorizing assessments for the cost of local improvements theretofore made or in process of completion.
While we have given due consideration to all of the defendant’s objections to the ordinances and the proceedings under them, we have not deemed it necessary to specify in this opinion each objection separately. All of the objections made are technical, but none of them is fatal to the plaintiff’s claim. All the specifications of error are therefore overruled.
Judgment affirmed.